DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "in the range of" in claim 8 is a relative term which renders the claim indefinite.  The term "in the range of" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The use of the term “in the range of” renders indefinite the pH value before the second extraction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0065037 to Ferron (Ferron) in view of the Non-Patent Literature .
As to claim 1, Ferron teaches a method for recycling CIGS waste comprising a first step of separating out selenium from the CIGS waste and steps of separating indium and gallium (Abstract; Paragraph 0089). However, Ferron teaches that the first step of separating out selenium comprises an oxidative roasting method (Paragraph 0089) and thus fails to teach a vacuum distillation step for this separation.
However, Shiping also discusses the removal of selenium from metal waste materials and teaches that vacuum distillation is a superior method to oxidative roasting (Translation Page 1, Paragraphs 1 and 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the vacuum distillation method for the first step of selenium removal from the CIGS waste in place of the oxidation roasting step as a superior method as taught by Shiping, thus resulting in a step that separates out selenium and obtains a distillation residue.  
Ferron further teaches that copper should be separated from the CIGS; however, Ferron fails to teach that this step should be performed from the distillation residue prior to the separation of indium and gallium, Ferron merely teaching that copper can be extracted after the process by conventional methods if desired.  Cartes teaches known means for recovering copper comprises electro-refining (Paragraphs 0014 and 0015).   Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to utilize electro-refining to recover the CIGS copper with the reasonable expectation of effectively recovering the copper as taught by Cartes.  
Cartes further teaches that this electro-refining is accomplished via providing as an anode the impure copper to be refined in sulfuric acid electrolyte solution (Paragraphs 0014, 0015, 0130 and 0149).  Ferron already teaches that impure copper is added to a sulfuric acid solution as a preliminary process step for oxidizing indium and gallium prior to the extraction of indium and gallium (Paragraphs 0073 and 0074).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to perform the electro-refining step simultaneously with the oxidizing step to minimize separate method steps.  Thus an electrolyzing step that utilized the impure copper from the first step of selenium removal, the distillation residue to obtain copper and form a remaining electrolyte comprising oxides indium and gallium for separation.  
As to claim 2, the combination of Ferron, Shiping and Cartes teaches the method of claim 1.  Cartes further teaches that the step of electrolyzing the distillation residue to obtain copper and a remaining electrolyte containing indium and gallium comprises electrolyzer the impure copper, the distillation residue of the combination, as the anode and a stainless steel plate as a cathode to precipitate copper on the cathode, and in combination obtain a remaining electrolyte containing indium and gallium (Paragraphs 0014 and 0015; Claim 2).
As to claims 3 and 13, the combination of Ferron, Shiping and Cartes teaches the methods of claims 1 and 2.  Ferron further teaches that the step of separating indium and gallium comprises extracting indium and gallium from the solution, the remaining electrolyte of the combination, with a first extractant to obtain indium and a first raffinate; and extracting the first raffinate with a second extractant to obtain gallium and a second raffinate (Paragraphs 0075-0087).  
As to claim 4, the combination of Ferron, Shiping and Cartes teaches the method of claim 3.  Ferron further teaches that the second raffinate is recycled back to the oxidizing step, the electrolysis step of the combination (Paragraph 0087).  Cartes teaches that the electrolyte for the electrolysis step comprises sulfuric acid and copper sulfate (Paragraphs 0014, 0015, 0130, 0131 and 0149).  Thus in combination adding copper sulfate and sulfuric acid into the second raffinate to prepare a copper sulfate electrolyte for electrolyzing the distillation residue.  
As to claim 5, the combination of Ferron, Shiping and Cartes teaches the method of claim 3.  Ferron further teaches that the operation of extracting the solution, the remaining electrolyte of the (Paragraphs 0083 and 0084).  
As to claim 6, the combination of Ferron, Shiping and Cartes teaches the method of claim 5.  Ferron further teaches that the operating of extracting the indium and gallium with a first extractant to obtain indium and a first raffinate further comprises adjusting the pH of the remaining electrolyte containing indium and gallium to a range of about 0.5 to 1 before extracting with the first extractant (Paragraph 0076).    
As to claim 7, the combination of Ferron, Shiping and Cartes teaches the method of claim 3.  Ferron further teaches that the operation of extracting the first raffinate with a second extractant to obtain gallium and a second raffinate comprises extracting the first raffinate with the second extractant to yield a gallium extracting phase and a second raffinate, stripping the gallium extraction phase to yield a gallium stripping phase and electrodepositing the gallium stripping phase to obtain gallium (Paragraphs 0085 and 0086).  
As to claim 8, the combination of Ferron, Shiping and Cartes teaches the method of claim 7.  Ferron further teaches that the operation of extracting the first raffinate with the second extractant to obtain gallium and a second raffinate further comprises adjusting the pH of the first raffinate to a range of about 1.5 to 2.5 before extracting the first raffinate with the second extractant (Paragraph 0078).  
As to claims 9 and 14, the combination of Ferron, Shiping and Cartes teaches the methods of claims 1 and 2.  Shiping further teaches that the step of vacuum distilling the CIGS waste to separate out selenium and obtain a distillation residue comprises vacuum distilling the CIGS waste to separate out selenium and obtain a distillation residue under preset distillation conditions including a vacuum of 5 to (Translation Page 2, Paragraph 2; Page 3, Paragraph 3).
As to claims 10 and 15, the combination of Ferron, Shiping and Cartes teaches the methods of claims 1 and 2.  Cartes further teaches that the step of electrolyzing the impure copper, the distillation residue of the combination, to obtain copper and a remaining electrolyte comprises electrolyzing the impure copper, the distillation residue of the combination under electrolysis conditions including a voltage of 0.3 V, a temperature of 50°C and a current density of 200-350 A/m2 (Paragraph 0015).
As to claim 11, the combination of Ferron, Shiping and Cartes teaches the method of claim 3.  Ferron that the first extractant is diisooctyl phosphate (diethylhexylphosphoric acid) (Paragraph 0075).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ferron, Shiping and Cartes as applied to claim 3 above, and further in view of US Patent No. 4,943,646 to Coleman et al. (Coleman).
As to claim 12, the combination of Ferron, Shiping and Cartes teaches the method of claim 3.  Ferron teaches example extractants but fails to specifically contemplate hydoxamic acid type chelating extractants; however, Ferron teaches that the extractant is not critical, but rather the pH range.  Coleman also discusses an extractant for extracting indium and teaches that hydoxamic acid type chelating is a useful extractant (Abstract; Column 3, Lines 20-65).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize hydoxamic acid type chelating extractants as the second extractant in the process with the reasonable expectation of effectively extracting indium as taught by Coleman.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794